In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Westchester County (Rudolph, J.), entered May 23, 1996, as granted the motion of the defendant County of Westchester for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
On September 6, 1994, the plaintiff Jewel Weiss was struck by a vehicle as she walked along the side of Pleasantville Road, on the paved road surface, in the Village of Briarcliff Manor. It is well settled that "[i]n order to establish a prima facie case of negligence, a plaintiff must first demonstrate the existence of a duty owed by the defendant to the plaintiff” (Schulman v City of New York, 190 AD2d 663). Under the facts of this case, the plaintiff has failed to demonstrate any duty owed to her by the defendant County of Westchester, which did not own the roadway where the accident took place (see generally, Estate of Konstantatos v County of Suffolk, 208 AD2d 889). Accordingly, the Supreme Court properly granted the motion of the defendant County of Westchester for summary judgment dismissing the complaint insofar as asserted against it.
The plaintiffs’ remaining contentions are without merit. Bracken, J. P., Copertino, Pizzuto and Santucci, JJ., concur.